Exhibit 10.30 RESTRICTED STOCK UNIT GRANT NOTICEUNDER THEPJT Partners Inc. 2 (Restricted Stock Unit Grant Notice – Special Equity) PJT Partners Inc. (the “Company”), pursuant to the PJT Partners Inc. 2015 Omnibus Incentive Plan (as amended, modified or supplemented from time to time, the “Plan”), hereby grants to the Participant set forth below the number of Restricted Stock Units (“RSUs”) set forth below.The RSUs are subject to all of the terms and conditions as set forth herein, in the RSU Award Agreement (attached hereto) and the Plan, each of which are incorporated herein in their entirety. Capitalized terms not otherwise defined herein shall have the meanings set forth in the Plan. Participant: [Name] Date of Grant: [Date] Number of RSUs: [Insert No. of RSUs Granted] Normal Vesting Schedule: Provided the Participant has not undergone a Termination, • [vesting dates]; provided, however, that unvested RSUs will become 100% vested upon a Change in Control that occurs prior to the Participant undergoing a Termination. Treatment upon Termination: In the event of a Termination as a result of the Participant’s death or Disability, then all of the Participant’s unvested RSUs will vest as of the date of Termination. In the event of a Termination as a result of the Participant’s Retirement, then all of the Participant’s unvested RSUs will remain eligible to vest in accordance with the Normal Vesting Schedule. Forfeiture Events: In the event of the Participant’s Termination for any reason other than as set forth above, any then unvested RSUs shall be forfeited automatically without further action.
